NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted July 28, 2010*
                                      Decided July 28, 2010

By the Court:

No. 10‐1820

PAT SCHOTTLER,                                       Appeal from the United States District
      Plaintiff‐Appellant,                           Court for the Western District of Wisconsin.

       v.                                            No. 10‐cv‐133‐slc

STATE OF WISCONSIN,                                  Barbara B. Crabb,
     Defendant‐Appellee.                             Judge.

                                           O R D E R

        Pro se litigant Pat Schottler filed a complaint seeking from the State of Wisconsin,
among other things, $10,000 and the names of people who he says are tormenting him. He
alleges that “someone” has inserted a metal pin in his head and is “wringing out” his brain;
yet, he continues, the state’s attorney general and local police officials have ignored his
pleas for assistance. Schottler did not pay the filing fee, so the district court inferred that he
was seeking leave to proceed in forma pauperis and then dismissed the lawsuit because it is
factually frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). Schottler appeals, but the district court
did not abuse its discretion in concluding that the “fantastic or delusional scenarios”
described in his complaint lack an arguable basis in fact. See Neitzke v. Williams, 490 U.S.
319, 327‐28 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32‐33 (1992); Gladney v.
Pendleton Corr. Facility, 302 F.3d 773, 774‐75 (7th Cir. 2002).

                                                                                       AFFIRMED.


       *
        The State of Wisconsin was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).